Pattangall, C. J.
On report. Assumpsit. Account annexed for goods sold and delivered brought by an automobile dealer claiming to have sold defendant a truck and to have delivered same. Defendant denies any purchase of the truck or any contract to purchase by an authorized agent.
On March 10,1930, the following order was passed by the Board of Aldermen of the defendant city:
“Ordered: — That the committee on Streets be and are hereby authorized and directed to purchase from the Reed *332Motor Company, One Dodge Brothers, 3 ton chasis and Cab, with a 5 yard wood dump body at a price not exceeding the amount of Three Thousand Three Hundred and Sixty-Four (3,364.00) dollars, as per dimentions attached to said order. Said truck to be paid out of District #4 appropriation.
Rules suspended, read twice and passed.”
On the back' of the order appears:
“Ordered
In Board of Aldermen March 10,1930 Rules suspended, read twice and Passed.
S.D.F.C.
Attest:
Alfred Lantagne City Clerk.
In Common Council March 10th, 1930
Rules suspended, read twice and Passed in concurrence.
Attest:
Alexis Bissaillon Clerk.”
Plaintiff introduced the following exhibits :
“(Plaintiff’s Exhibit No. 1)
(Letterhead Reed Motor Co.)
We the committee on Streets, duly authorized, by the City Government at the regular meeting held March 10th, 1930, to purchase from the Reed Motor Co. Inc. a Dodge Brothers Truck, for the picking up of waste in the District 4 Department accept the said Dodge Brothers Truck as authoi'ized, so to do from the City Government at there regular meeting held March 10,1930.
*333Signed George C. Precourt Mayor Philippe E. Paquet Henry A. Palardy Patrick J. Mahaney Leon St. Marie”
“(Plaintiff’s Exhibit No. 2)
(Letterhead Reed Motor Co.)
March 12,1930
To Reed Motor Co. Inc.
We, the Street Committee, of the City of Biddeford, duly authorized, enter an order for the following Dodge Brothers three ton Dump Truck.
3 Ton 165 inch,wheel base Cab Chassis with 34 x 7 10 ply Dual Tires $2480.00
Type W 12 Wood Body 8 Guage Steel with removable extension Sides to make 7
cubic yards capacity 419.00
Model E 4, 51/2 Ton capacity Heavy Duty
Wood Hydraulic Hoist 375.00
Removable partition in center of body 40.00
Mounting Hoist and Body 50.00
$3364.00
Signed — Street Committee of the City of Biddeford
George C. Precourt Mayor Authorized
Leon St. Marie Reed Motor Co. Inc.
Henry A. Palardy Edmund Haskins
Philippe E. Paquet
Harry J. Michie Salesman
Patrick J. Mahaney J. Petrin”
There was evidence tending to show that on March 15 the truck was delivered and accepted but that for convenience it was stored in plaintiff’s garage. Passing, without comment, any controversy concerning this feature of the case, it nowhere appears that the “Street Committee” had legal authority to bind defendant by the contract which it undertook to make in its behalf.
*334The city charter contains a provision, common to such instruments, that “every law, act, ordinance or bill appropriating money having passed both branches of the city council, shall be presented to the mayor of the city and if he approves the same, he shall sign it or return it within seven days to that branch of the city council in which it shall have originated.” Then follow directions as to the appropriate action of the council in case of such return.
The order of March 10, quoted above, unquestionably falls within the scope of these provisions. It was of no effect until presented to the mayor and either signed by him or sent back to the council for further action.
The evidence does not disclose that this order was ever presented to the mayor. It negatives absolutely the propositions that it was ever signed by him or returned to the council unsigned and then passed over his objection.
True, George C. Precourt, describing himself as “mayor,” did, as a member of the street committee, participate in the attempted purchase of the truck, but that has no bearing on the question at issue.
Absence of authority to act for the city in this transaction renders the contract entered into by the members of the street committee with the plaintiff a nullity so far as this defendant is concerned.

Judgment for defendant.